      Case 5:19-cv-04094-SAC-ADM Document 40 Filed 03/04/20 Page 1 of 10




                     THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF KANSAS


KENT THOMAS WARREN,

                        Plaintiff,

vs.                                                  Case No. 19-4094-SAC-ADM

UNIV. OF ILLINOIS-CHAMPAIGN/URBANA,
UNIV. OF ARIZONA-TUSCON,
SOUTHERN ILLINOIS UNIV.-CARBONDALE,
NORTHERN ARIZONA UNIV.-FLAGSTAFF, and
WESTERN GOVERNORS UNIV.,

                        Defendants.

                                     O R D E R

       Plaintiff alleges that the defendant universities violated

Title VI of the Civil Rights Act of 1964, 42 U.S.C. § 2000d, “by

excluding      the   plaintiff,       an       United     States     citizen,   from

participation in a program receiving federal financial assistance

by reason of national origin, denied the plaintiff the benefits of

a program receiving federal financial assistance by reason of

national origin, and subjected the plaintiff to discrimination by

reason    of   national     origin    through         failure   to    provide   non-

discriminatory       admissions      requirements         (work/life     experience

equitable to degree standing) to an United States citizen, the

plaintiff,     comparable    to   that         of    a   foreign   national,    non-

immigrant.”      Doc. No. 1, p. 28.                 According to plaintiff, the

alleged denial of credit for work/life experience or prior training



                                           1
   Case 5:19-cv-04094-SAC-ADM Document 40 Filed 03/04/20 Page 2 of 10




or education negatively affected plaintiff’s participation or

opportunity to participate at the defendant universities.

     Plaintiff filed this action on October 17, 2019.             He proceeds

pro se.

     This case is before the court upon defendants’ motions to

dismiss.    Defendant Western Governors University (WGU) has filed

a motion to dismiss (Doc. No. 8) pursuant to Fed.R.Civ.P. 12(b)(6)

arguing that plaintiff has failed to state a claim.           The remaining

defendants have filed a motion to dismiss (Doc. No. 34) pursuant

to Fed.R.Civ.P. 12(b)(2) and 12(b)(6) arguing that the court lacks

personal jurisdiction over them and that plaintiff has failed to

state a claim.

I. Standards

     The court construes plaintiff’s pro se filings liberally and

holds them to a “less stringent standard than formal pleadings

drafted by lawyers.”       Hall v. Bellmon, 935 F.2d 1106, 1110 (10th

Cir. 1991).     Plaintiff’s pro se status, however, does not excuse

him from complying with the court’s rules.            See Ogden v. San Juan

Cty., 32 F.3d 452, 455 (10th Cir. 1994).

     When     deciding    whether    plaintiff’s      complaint   should   be

dismissed pursuant to Fed.R.Civ.P. 12(b)(6) because it “fails to

state a claim upon which relief may be granted,” the court must

determine   whether      the   complaint   contains    “sufficient   factual

matter, accepted as true, to ‘state a claim for relief that is

                                      2
   Case 5:19-cv-04094-SAC-ADM Document 40 Filed 03/04/20 Page 3 of 10




plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009)(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)).   A complaint will not “suffice if it tenders ‘naked

assertion[s]’    devoid   of    ‘further   factual   enhancement.’”     Id.

(quoting Twombly, 550 U.S. at 557).

     The plausibility standard is not akin to a “probability
     requirement,” but it asks for more than a sheer
     possibility that a defendant has acted unlawfully.
     Where a complaint pleads facts that are “merely
     consistent with” a defendant’s liability, it “stops
     short of the line between possibility and plausibility
     of ‘entitlement to relief.’”

Id. (quoting Twombly, 550 U.S. at 557).

     Plaintiff      has   the    burden    of   establishing     personal

jurisdiction over each defendant.          Rockwood Select Asset Fund

XI(6)-1, LLC v. Devine, Millimet & Branch, 750 F.3d 1178, 1179-80

(10th Cir. 2014).     In the preliminary stages of litigation, this

burden is light.      AST Sports Science, Inc. v. CLF Distribution

Ltd., 514 F.3d 1054, 1056 (10th Cir. 2008).          Plaintiff need only

make a prima facie showing of personal jurisdiction where the court

does not conduct an evidentiary hearing.        Id. at 1057.   Plausible,

non-conclusory and non-speculative allegations in the complaint

are accepted as true if they are not controverted by an affidavit

or other proof.     Dudnikov v. Chalk & Vermilion Fine Arts, Inc.,

514 F.3d 1063, 1070 (10th Cir. 2008).           The court resolves all

factual disputes in favor of the plaintiff in determining whether

he has made such a showing.      AST Sports Science, 514 F.3d at 1056.

                                     3
   Case 5:19-cv-04094-SAC-ADM Document 40 Filed 03/04/20 Page 4 of 10




II. Plaintiff’s claims against all defendants except Western
Governors University shall be dismissed for lack of personal
jurisdiction.

     To establish personal jurisdiction, plaintiff must show that

the requirements of the Kansas long-arm statute, K.S.A. 60-308,

are satisfied and that the exercise of jurisdiction is consistent

with constitutional due process.       See Dudnikov, 514 F.3d at 1070.

In practice, the Kansas long-arm statute is construed to be

consistent with the United States Constitution; so no separate

inquiry is required.    Federated Rural Elec. Inc. Corp. v. Kootenai

Elec. Co-op., 17 F.3d 1302, 1305 (10th Cir. 1994).

     Due process requires that a defendant have such minimum

contacts with the forum state that “he should reasonably anticipate

being haled into court there.”         Emp’rs Mut. Cas. Co. v. Bartile

Roofs, Inc., 618 F.3d 1153, 1159-60 (10th Cir. 2010)(quotation

omitted).     The question raised here by the defendants other than

WGU is whether their contacts with Kansas are sufficient to support

either   general   jurisdiction,   that     is   jurisdiction   for     all

purposes, or specific (case-linked) jurisdiction.       Old Repub. Ins.

Co. v. Cont’l Motors, Inc., 877 F.3d 895, 903 (10th Cir. 2017).

General jurisdiction and specific jurisdiction have been explained

as follows:

     General jurisdiction is based on an out-of-state
     defendant’s “continuous and systematic” contacts with
     the forum state, and does not require that the claim [at
     issue] be related to those contacts.            Specific
     jurisdiction, on the other hand, is premised on

                                   4
   Case 5:19-cv-04094-SAC-ADM Document 40 Filed 03/04/20 Page 5 of 10




     something of a quid pro quo:        in exchange for
     “benefitting” from some purposive conduct directed at
     the forum state, a party is deemed to consent to the
     exercise of jurisdiction for claims related to those
     contacts.

Dudnikov, 514 F.3d at 1078 (citations omitted).

     Plaintiff alleges that he entered and later left, or was

denied entry into the University of Illinois, the University of

Arizona,    Southern    Illinois      University,         and    Northern   Arizona

University between 1989 and 2012.                 He further asserts that he

emailed inquiries to these schools in 2018 and 2019 to which they

responded.

     The complaint does not allege the kind of “continuous and

systematic” contacts with Kansas which would justify a finding of

general jurisdiction.         Several courts have held that general

jurisdiction   may     not   be    exercised       over    out-of-state     higher-

education    institutions         merely       because,    for    instance,    they

advertise, recruit students, or maintain contacts with alumni in

the forum state.        See Isaacs v. Arizona Bd. of Regents, 608

Fed.Appx. 70, 75-76 (3rd Cir. 2015)(mailing a few letters to

plaintiff into the forum state is insufficient for general or

specific jurisdiction); Snodgrass v. Berklee College of Music, 559

Fed.Appx. 541, 541-42 (7th Cir. 2014)(offering online courses does

not support general jurisdiction); Gehling v. St. George’s Sch. of

Med., Ltd., 773 F.2d 539, 542 (3d Cir. 1985)(correspondence,

tuition payments and advertisements are insufficient for general

                                           5
   Case 5:19-cv-04094-SAC-ADM Document 40 Filed 03/04/20 Page 6 of 10




or specific jurisdiction); Mateo v. University System of New

Hampshire, 2019 WL 199890 *3-4 (D.Mass. 1/14/2019)(denying general

and specific jurisdiction except as to two allegedly defamatory

letters sent to forum state); Corrales Martin v. Clemson Univ.,

2007   WL    4531028    *5-6       (E.D.Pa.       12/20/       2007)(normal   national

university    conduct       and    letter    sent       to    Pennsylvania    regarding

grievance     process        do     not      support          general   or     specific

jurisdiction); Chira v. Columbia Univ. in the City of New York,

2005 WL 8156561 *6-11 (C.D.Cal. 5/3/2005)(no general or specific

jurisdiction found upon review of several cases); Scherer v.

Curators of Univ. of Missouri & Law Sch. Admission Council, 152 F.

Supp. 2d 1278, 1282-86 (D. Kan. 2001) (no general or specific

jurisdiction found despite correspondence into forum state and

common university conduct).

       Specific jurisdiction exists when a lawsuit arises from or

relates to the defendant’s contacts with the forum.                     Daimler AG v.

Bauman, 571 U.S. 117, 126-27 (2014).                          The court may exercise

specific    jurisdiction          where:         1)    the    out-of-state    defendant

“purposefully directed” activities at residents of Kansas with

knowledge that the brunt of injury would be felt in Kansas; 2)

plaintiff’s    injuries       arose        from       those    purposefully   directed

activities;    and     3)    exercising          jurisdiction      would   not   offend

traditional notions of fair play and substantial justice.                        Newsome

v. Gallacher, 722 F.3d 1257, 1264-65 (10th Cir. 2013). The lawsuit

                                             6
   Case 5:19-cv-04094-SAC-ADM Document 40 Filed 03/04/20 Page 7 of 10




must arise from the contacts a defendant creates with the forum

state, not contact between plaintiff and the forum state or contact

between the defendant and persons who now reside in the forum

state.   Waldon v. Fiore, 571 U.S. 277, 284-85 (2014).              Here,

plaintiff alleges an injury because the defendant universities did

not or would not extend credit to plaintiff for work or life

experience, or equal knowledge, skills or training.          There are no

allegations   that   this    occurred   because   of   the   universities’

contacts with Kansas.       The only activities purposely directed at

Kansas residents which are described in the complaint are harmless

responses to communications initiated by plaintiff.               This is

insufficient to justify the exercise of specific jurisdiction as

noted by the cases cited in the previous paragraph.

     Because plaintiff has not carried his burden of alleging a

prima facie case of personal jurisdiction, the court shall grant

the motion to dismiss of defendants University of Illinois, the

University of Arizona, Southern Illinois University, and Northern

Arizona University.     Because jurisdiction is lacking, the court

cannot render judgment on the merits of the other issues raised by

these defendants.     See OMI Holdings, Inc. v. Royal Ins. Co. of

Canada, 149 F.3d 1086, 1090 (10th Cir. 1998); Daugherty v. United

States, 73 Fed.Appx. 326, 329-30 (10th Cir. 2003).




                                    7
    Case 5:19-cv-04094-SAC-ADM Document 40 Filed 03/04/20 Page 8 of 10




III. The complaint fails to state a claim against defendant WGU.

      WGU’s motion to dismiss argues that plaintiff has not stated

a claim for a violation of § 2000d for two reasons.1              First, WGU

argues that Title VI does not make it illegal to discriminate on

the basis of citizenship. The court agrees. See Espinoza v. Farah

Mfg.Co., 414 U.S. 86, 95 (1973)(nothing in Title VII of the Civil

Rights Act makes it illegal to discriminate on the basis of

citizenship); Pathria v. Univ. of Texas Health Science Center, 531

Fed.Appx. 454, 456 (5th Cir. 2013)(citizenship is not a protected

category under Title VI); Guimaraes v. SuperValu, Inc., 674 F.3d

962, 973 (8th Cir. 2012)(Title VII does not make it illegal to

discriminate on the basis of citizenship); Alper v. Gallup, Inc.,

2012 WL 12886610 *4 (D.Nebr. 7/5/2012)(rejecting Title VII claim

alleging discrimination based on U.S. citizenship); Vicedomini v.

Alitalia Airlines, 1983 WL 616 *3-4 (S.D.N.Y. 11/14/1983)(same);

Dowling   v.   United    States,    476   F.Supp.    1018,   1022    (D.Mass.

1979)(same).     Therefore, plaintiff has failed to state a claim

under Title VI against WGU.

      WGU also contends that plaintiff has not timely filed his

claim.2    A two-year statute of limitations is applied to claims


1 Section 2000d provides that: “No person in the United States shall, on the
ground of race, color, or national origin, be excluded from participation in,
be denied the benefits of, or be subjected to discrimination under any program
or activity receiving Federal financial assistance.”
2 Although the statute of limitations is an affirmative defense, the statute of
limitations may be enforced upon a Rule 12(b)(6) motion when the defense is

                                      8
    Case 5:19-cv-04094-SAC-ADM Document 40 Filed 03/04/20 Page 9 of 10




brought under Title VI in this court.              Baker v. Board of Regents

of State of Kan., 991 F.2d 628, 632 (10th Cir. 1993); Standifer v.

City of Elwood, 2020 WL 708027 *2 (D.Kan. 2/12/2020); Dockery v.

Unified School Dist. No. 231, 382 F.Supp.2d 1234, 1243-44 (D.Kan.

2005).    Federal law governs the time of accrual for federal law

claims.    Smith v. City of Enid, 149 F.3d 1151, 1154 (10th Cir.

1998).    Such claims accrue when the plaintiff knows or should know

that his or her rights have been violated.               Id.    The focus is on

the alleged discriminatory act and not the point in time when the

consequences of the act were felt.            Chardon v. Fernandez, 454 U.S.

6, 8 (1981).      Plaintiff has not alleged facts showing that WGU

took actions to violate plaintiff’s rights under Title VI within

two years of the date plaintiff filed this action.                     He alleges

that he was denied entry into WGU in September 2014 and perhaps

that   this   action   had   a    continuing      impact   upon      him.   These

allegations     do   not   toll    the       operation   of    the    statute   of

limitations.      Any continuing impact from a denial of entry or

dismissal from school does not extend the limitations period.                   See

Pike v. City of Mission, 731 F.2d 655, 660 (10th Cir. 1984)(post-

termination denial of reinstatement and due process hearing and

maintenance of employment records reflecting discharge do not




obvious from the face of the complaint and no further factual record is required
to be developed. Sierra Club v. Okla. Gas & Elec. Co., 816 F.3d 666, 671 (10th
Cir. 2016).

                                         9
    Case 5:19-cv-04094-SAC-ADM Document 40 Filed 03/04/20 Page 10 of 10




provide grounds for alleging continuing violation).              Therefore,

plaintiff’s claims against WGU should be dismissed as untimely.3

III. Conclusion

      For the above-stated reasons, the court shall grant WGU’s

motion to dismiss (Doc. No. 8) and dismiss plaintiff’s claims

against WGU with prejudice.           The court shall also grant the

remaining defendants’ motion to dismiss (Doc. No. 34) and dismiss

plaintiff’s claims against those defendants without prejudice.

The court may dismiss without granting leave to amend when it would

be futile to allow the plaintiff an opportunity to amend his

complaint.    Brereton v. Bountiful City Corp., 434 F.3d 1213, 1219

(10th Cir. 2006). The court will not allow plaintiff an opportunity

to amend here.

      IT IS SO ORDERED.

      Dated this 4th day of March 2020, at Topeka, Kansas.

                           s/Sam A. Crow
                           Sam A. Crow, U.S. District Senior Judge




3 The personal jurisdiction and statute of limitations arguments described in
this order would also require dismissal of any constitutional claims plaintiff
would make under 42 U.S.C. § 1983.

                                     10
